Citation Nr: 1631821	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  09-25 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Detroit, Michigan, regional office (RO) of the Department of Veteran Affairs (VA).

In June 2011, the Board remanded this matter for further development.  As will be discussed in greater detail below, substantial compliance with the Board's remand directives has been achieved.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

A current acquired psychiatric disorder, to include PTSD and bipolar, did not have its clinical onset in service and is not otherwise related to active duty; a psychosis was not exhibited within the first post-service year.


CONCLUSION OF LAW

The Veteran's current psychiatric disorders, to include PTSD, are not the result of disease or injury incurred in or aggravated by active military service, and the incurrence or aggravation of a psychosis during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Here, regarding the duty to notify, the Veteran was sent a comprehensive VCAA letter in February 2008.  This was prior to when the relevant rating decision on appeal was issued in January 2009.

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered. The Veteran was afforded VA examinations in October 2008 and November 2013.  Both VA examinations found that the claimant did meet the criteria for a PTSD diagnosis.  Indeed, the evidence does not indicate an association between the Veteran's PTSD and his service to trigger VA's duty to assist.  Indeed, unless a condition is within the common knowledge of a lay person, "in the absence of any medical evidence, [a veteran's] own conclusory statements regarding causation [are] insufficient to establish the necessary nexus between" an injury and a current condition.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  The examiner in the 2008 exam found that the Veteran did meet the criteria for a bipolar diagnosis; however there was no opinion as to whether or not the etiology of the bipolar condition was related to service.  As a result the Board remanded the claim for another VA examination to determine the identity and etiology of any psychiatric disorder that may be present to include PTSD.  

Following the remand the Veteran was afforded a second VA examination in November 2013.  The examiner opined that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD under DSM-IV and that the Veteran had a bipolar disorder that was not linked to military service.  The Board finds that the second examination was adequate to decide the appeal.  The examiner reviewed the claims file, including the service treatment records, examined the Veteran and reported relevant clinical findings, and provided medical findings directly pertinent to the instant matter.  Thus, substantial compliance with the Board's November 2013 remand directives has been achieved.  See Stegall, 11 Vet. App.  at 271.

The board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Legal Criteria 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 C.F.R. §  3.303(a).  Service connection generally requires credible and competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shineski, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Establishing service connection for PTSD claims requires three elements:  
(1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between a Veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304; Cohen v. Brown, 10 Vet. App. 128, 139 (1997).

VA's regulations regarding rating psychiatric disorders was recently amended to replace references to the DSM-IV with the DSM-5 and update the nomenclature used to refer to certain psychiatric conditions.  See 79 Fed. Reg. 45093 (August 4, 2014).  However, all diagnoses completed under the DSM-IV may still applied for any claims pending before the Board as of August 4, 2014, as is the case in this appeal.  Id.  Therefore, the Board will consider both DSM-IV and DSM-5 diagnoses provided in the Veteran's claims file in reaching a decision regarding his service connection claim for an acquired psychiatric disorder.  

III.  Analysis 

In the present case the first and third elements required to establish a PTSD claim are not in doubt.  

With regards to first element, the Veteran has a PTSD diagnosis from his treating physician dated April 2010.  A diagnosis of PTSD by a health care professional is presumed to be in accordance with the applicable DSM criteria.  Cohen v. Brown, 10 Vet. App. 122, 139-40 (1997).

As for the third element of establishing a PTSD claim (credible supporting evidence that the claimed in-service stressor actually occurred), the Veteran's in-service stressor of seeing dead bodies while deployed on a vessel during his Navy service was corroborated.  See September 2008 response to VA's Request for Information regarding stressors.

The bulk of the analysis in regards to the Veteran's claim will focus on the second element to establish a PTSD claim, which is determing whether there is a nexus between the Veteran's PTSD and his in-service stressor.  

The evidence of record reflects that the Veteran has a presumed PTSD diagnosis under Cohen.  However, the Board notes that both VA examiners did not corroborate the PTSD diagnosis.  The examiner in October 2008 opined that the Veteran did not have the required avoidance symptoms necessary for a diagnosis of PTSD.  She further stated that no complaints of PTSD symptoms were documented in the Veteran's claims file.  The only diagnosis that she did find was a bipolar disorder; however she did not provide an opinion as to the likelihood of the Veteran's present bipolar condition being related to his in-service stressor.  This is why the Board remanded this appeal in June 2011.

Subsequent to the Board's remand, a second VA examiner in November 2013 also stated that the Veteran did not have a PTSD diagnosis based on the DSM-IV criteria.  In discussing the criteria under DSM-IV the examiner explained that the Veteran did not meet Criteria B due to not persistently re-experiencing the traumatic event.  Nor did the Veteran meet Criterion C in regards to avoidance of stimuli associated with the trauma or numbing of general responsiveness.  The Veteran also did not meet Criterion F due to a lack of clinically significant distress or impairment in social, occupational or other important areas of functioning.  In sum, the examiner concluded that although the Veteran may have experienced a stressor the clinical syndrome did not suggest PTSD under DSM-IV.

The Board finds the opinions of the VA examiners from October 2008 and November 2013 far more probative than the Veteran's private physician's letter from 2010.  Owens v. Brown, 7 Vet. App. 429 (1995) (stating that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  Each VA examiner provided a thorough explanation of why a diagnosis of PTSD was not appropriate.  The 2013 examiner further detailed exactly why the claimant did not meet the criteria for a DSM-IV PTSD diagnosis.  Given the thoroughness of the examinations along with the detailed analysis of each examiner the Board finds those opinions highly probative and gives them significant weight. 

In contrast to the VA examinations, the Veteran has provided a letter from a private doctor dated April 2010 that asserts the Veteran was being treated for PTSD and bipolar disorder.  See April 2010 Letter from H. P., M.D.  The 2010 letter only states that the Veteran is being treated for these psychiatric disorder.  There are no previous service treatment records or post-service treatment records that provide a diagnosis for PTSD.  In addition, as noted by the 2013 VA examiner the private doctor's PTSD diagnosis does not specify the criteria utilized to determine the diagnosis, which occurred 41 years after the Veteran separated from service.  Nor does the letter assert an indication of an association between the Veteran's PTSD and his military service.

In sum, the VA examiners concluded that the Veteran does not have a PTSD diagnosis that is in accordance with 38 C.F.R. § 4.125(a) and even with the presumption under Cohen, the private doctor's April 2010 diagnosis does not suggest a relationship to service.  The VA examinations are far more compelling than the one-time, unsupported diagnosis made by the Veteran's private physician in regards to PTSD.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (stating that the factually accurate, fully articulated, sound reasoning for the conclusion contributes probative value to a medical opinion).  In addition, to the lack of medical analysis provided by the 2010 letter there are no other references in the Veteran's claim file related to PTSD in-service or post-service.  Neither the VA examiners or the private doctor have asserted that there is a nexus between the Veteran's in-service stressor and PTSD.  Therefore, the Board finds there is no link to the conceded in-service stressor event and the Veteran has not met the second element of a PTSD diagnosis.  The Veteran has failed to meet all of the elemental requirements of a PTSD diagnosis.

Next, the Board will turn to evidence of a psychiatric disorder other than PTSD.  The record reflects that the Veteran has been diagnosed with bipolar disorder.  According to the 2008 VA examination the first diagnosis of any mental disorder occurred in approximately 1997.  The Veteran has been treated for his bipolar condition since 2007.

As stated before, the 2008 VA examination was silent in regards to whether or not the bipolar condition was related to service.  The subsequent 2013 VA examiner concluded that the Veteran's bipolar was less likely than not related to his active service.  The rationale stated there was no evidence linking the Veteran's present mood symptoms to the Veteran's service experience.  In the examiner's clinical judgement the Veteran had a mood disorder that emerged post-military and that had followed its natural course and was not acquired in or aggravated by his service experience.  The Board finds the 2013 examiner's conclusion highly probative and adequate in light of the in person examination along with the review of the entire claims file, which enable the examiner to be familiar with the Veteran's pertinent psychiatric history.  

The Board further notes that VA treatment records from August 2007 annotated that the Veteran had lost his job due to a company buy-out earlier during the year.  Prior to losing his job in 2007 the Veteran had not been treated for any mental health conditions in-service or post-service and had a lengthy career as a salesperson for approximately 40 years without incident.  See October 2008 VA Examination.

In contrast, although the Veteran's post-service records show treatment for bipolar disorder there is no assertion that the condition has a nexus to the Veteran's military service by VA examiners or his private physician.  Furthermore, the onset of his bipolar disorder was approximately 28 years after his service commitment ended.  The Board notes that the Veteran stated in his July 2009 substantive appeal that he has had problems related to a mood disorder since 1968.  The Board acknowledges that the Veteran is competent to report symptoms related to a psychiatric disorder, such as depressed mood.  However, the Veteran has not been shown to have training or knowledge in the mental health field to determine the etiology of his mood disorders.  His statement(s) in this regard are not competent and lack any weight.

The weight of the competent and probative medical evidence of record fails to establish that the Veteran's bipolar disorder had its onset during service or is related to any event during service, or that a psychosis manifested to a compensable degree within one year of separation from service.  Therefore, the Board finds that the preponderance of the competent evidence of record shows that the etiology of the Veteran's bipolar is not service related.  38 C.F.R. §§ 3.102, 3.303.

In summary, the Veteran's in-service stressor has been confirmed, but there is no nexus between his psychic disorders and service.  As such, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD, is not warranted.

ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and bipolar, is denied.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


